1    Peter Szanto 949-887-2369
     11 Shore Pine
2    Newport Beach CA 92657
3

4
                            U.S. BankrUptcy coUrt
                                            DiStrict of oregon
5
                                 1001 SW 5th Ave #700 Portland, OR 97204 (503) 326-1500
6

7
                                                            16 –bk-33185 pcm7
       Peter Szanto, debtor
8

9                                                       Debtor’s Notice of Objection
10                                                       AND Objection to Trustee’s:
11             HEARING is
12            REQUESTED
                                                               1) Application to Employ
13                                                                      Attorney
14                                                                 (Docket Entry 625)
15
                                                                                  and
16

17
                                                             2) Intent to Incur Expenses
18                                                                 (Docket Entry 626)
19

20

21     May it please this Honorable Court - comes now Debtor, Peter Szanto,

22
     giving NOTICE that he herewith and hereby objects to the Trustee’s:
     1) Application to Employ Attorney (Docket Entry 625)
23
     and 2) Intent to Incur Expenses (Docket Entry 626).
24

25

                         OBJECTION to EMPLOYMENT – page        1




                         Case 16-33185-pcm7                Doc 641         Filed 01/03/19
1                        1. As Usual Mr. Arnot Defies Rules !!
2

3
             FRBP, Rule 2014 explains the requirements for employment of

4
     professional persons. FRBP 2014(a) (third sentence) mandates:

5
                “The application shall    state the specific facts showing the necessity for the
6
                employment, the name of the person to be employed, the reasons for the selection,
7               the professional services to be rendered, any proposed arrangement for

8
                compensation, and, to the best of the applicant's knowledge, all of the person's
                connections with the debtor, creditors, any other party in interest, their respective
9
                attorneys and accountants, the United States trustee, or any person employed in the
10              office of the United States trustee.”

11
            The mandatory, crucial word in the above citation is necessity.
12

13          Nowhere in Mr. Arnot’s self-serving effort to expropriate more estate
14   funds for himself is there explanation for the necessity of any need for
15   foreign counsel.
16

17          More importantly, as debtor has explained to the Court and Mr.
18   Arnot many dozens of times since January of 2018:

19

20
        the entries which have created the Singapore controversy are

21
        merely foreign exchange trades which occurred when Mr. Arnot
        blocked HSBC from returning currency from foreign exchange
22
        transactions to E-Trade.
23

24
            Likewise, debtor has explained to Mr. Arnot many dozens of times:
25

                        OBJECTION to EMPLOYMENT – page   2




                        Case 16-33185-pcm7          Doc 641     Filed 01/03/19
1    that his reliance on the nonsense statements of the clerks who process
2    subpoenas is absurd and foolish (it is equivalent to asking the lavatory
3    attendant at the White House the basis for President Trump’s political
4    policies.).
5

6          Any money from foreign exchange trades, if such was not previously

7    turned over to Mr. Arnot, is likely at the HSBC Foreign Exchange Trading

8
     Department in New York City (and has been there since December 2017).

9
          Had Mr. Arnot not put the fear of the all-mighty into everyone at
10
     HSBC and absolved them all of any need to respond to debtor’s
11
     subpoenas – debtor would have proven this fact long ago.
12

13

14
                   a. Mr. Arnot Anticipates Another Windfall from
15
               Expropriating Susan Szanto’s Medical Expense Reserve
16

17
             What has generated Mr. Arnot’s excitement about expropriating
18
     Susan Szanto’s money from Singapore occurred when debtor, in the
19
     depths of agonizing depression, told Mr. Arnot that debtor’s most beloved
20   wife is currently undergoing liver transplantation procedures in Singapore,
21   and might not survive.
22

23           Mr. Arnot immediately inferred that for Susan Szanto to have the
24   necessary funds to obtain medical treatment for liver transplantation in
25

                       OBJECTION to EMPLOYMENT – page   3




                       Case 16-33185-pcm7         Doc 641   Filed 01/03/19
1    Singapore, estate assets must be involved. And Arnot wants to get his
2    hands on those assets regardless of causing Mrs. Szanto’s death!!
3

4           Mrs. Szanto has lived in Singapore at various times. Mrs. Szanto, a
5    veteran of two of Israel’s wars, worked in the training and deployment of
6    the Singapore self-defense force’s armored vehicle brigades. Upon that

7    basis she was able to obtain a Singapore military pension to help pay for

8
     her present medical care.

9
            Considering the cost of liver transplant therapy (it is a multi-faceted
10
     series of procedures and blood-replacement processes), Mr. Arnot likely
11
     believes he will obtain a windfall for himself by using a Singapore law-firm
12
     to expropriate Mrs. Szanto’s, post-petition, money which is financing her
13
     health care and survival.
14

15
             As will be explained momentarily, there are additional reasons
16
     which bar this Court of the United States from engaging a Singapore law
17
     firm to seek relief in any Singapore Court (until the protocols of Singapore’s
18
     law abandon the affront to justice embodied in capital punishment for
19
     civil wrongs).
20

21                    ‘b. Mrs. Szanto’s Right to Privacy
22                     Regarding Her Medical Treatment
23

24           Debtor herein has related matters regarding Susan Szanto’s health
25   which are absolutely private and confidential.
                       OBJECTION to EMPLOYMENT – page   4




                       Case 16-33185-pcm7         Doc 641   Filed 01/03/19
1           Here, debtor has elaborated as much about Susan Szanto’s effort to
2    recover her health as he believes is required for the purposes herein.
3

4

5                                       c. Conclusion
6

7           The FRBP 2014 is absolutely clear: necessity for any hiring

8
     expenditure must be fully demonstrated. Mr. Arnot has demonstrated no

9
     such necessity.

10
           Therefore, Arnot’s sinister demand for further self-enrichment must
11
     be denied.
12

13

14
                  ‘d. Further Bar to Process in Singapore:
15
                         Death Penalty for Civil Wrongs
16

17
            There are a multitude of other legal and procedural problems with
18
     Mr. Arnot’s application which mandate its denial. These have not been
19
     briefed, because the necessity issue discussed herein is dispositive for
20
     denial of any expenditure.
21

22
            However, as a preview of other matters which are of significance
23
     herein: when an American court decides whether to permit a decision by
24
     a foreign court, a threshold determination must be made whether that
25
     foreign court is one of competent jurisdiction. One essential basis for such
                       OBJECTION to EMPLOYMENT – page   5




                       Case 16-33185-pcm7         Doc 641   Filed 01/03/19
1    determination of competency is whether the foreign court upholds essential
2    and fundamental human rights. Clarkson Co. v. Shaheen (1976) 544 F.2d
3    624, 629 accord Cornfeld v. Investors Overseas Services, Ltd., (1979) 471
4    F.Supp. 1255, 1259.
5

6            Debtor reiterates: that because Singapore maintains the death
7    penalty for civil wrongs, its standard of justice falls below the United States’
8    standard of fundamental human rights that a civil wrong can never be a
9    capital offense.
10

11           Thereupon, this Court simply cannot allow any portion of this
12   Bankruptcy to be determined in a court of less than the competent standard
13   of justice which does not restrict the use capital punishment only to those
14   who have committed murder.
15

16                  Respectfully,
17

18

19
            Dated January 3/ 2019 /s/ signed electronically Peter Szanto
20

21

22

23

24

25

                        OBJECTION to EMPLOYMENT – page   6




                        Case 16-33185-pcm7         Doc 641   Filed 01/03/19
1
     PROOF OF SERVICE
2
     My name is Maquisha Reynolds, I am over 21 years of age and not a party to the
3
     within action. My business address is PO Box 14894, Irvine CA 92623
4

5
         On the date indicated below, I personally served the within: Response
6
     on the following by placing in postage pre-paid envelopes of the within document
7    a. Internal Revenue Service, PO Box 7346, Philadelphia PA 19101
8    b. First Service Residential, 15241 Laguna Canyon Rd, Irvine CA 92618
9    c. JPMorgan Chase Bank, represented by:

10
                    Cara Richter c/o Shapiro & Sutherland
                    1499 SE Tech Center Place, Suite 255 , Vancouver, WA 98683
11
     d. Bank of America, c/o McCarthy & Holthus
12
                    920 SW 3 Av., Portland OR 97204
                              rd


13
     e. Oregon Department of Revenue, 955 Center St., Salem OR 97301
14
     f. Chapter 7 Trustee, Stephen P Arnot, PO Box 1963, Lake Oswego OR 97035
15   g. Susan Szanto - 11 Shore Pine, Newport Beach CA 92657
16   h. U.S. Department of Justice, Office of the United States Trustee
                          620 SW Main Street, Suite 213, Portland, OR 97205
17

18   by mailing copies to the above parties       via 1st class mail, postage prepaid, or by
19   e-mail.
20
               I declare under penalty of perjury under the laws of the United States
21
     that the foregoing is true and correct. Signed at Lido CA.
22

23         Dated Jan 3/ 2019 /s/ signed electronically M. Reynolds
24

25

                         OBJECTION to EMPLOYMENT – page   7




                         Case 16-33185-pcm7         Doc 641   Filed 01/03/19
